Public Utilities Commission, No. 10-2929-EL-UNC. On appellee’s motion to dismiss Industrial Energy Users-Ohio’s appeal. Motion granted. The appeal of Industrial Energy Users-Ohio is dismissed. On joint motion to consolidate case Nos. 2012-2098 and 2013-0228 for the purposes of briefing. Motion granted. The cross-appeals remain pending and are consolidated with case No. 2013-0228 for briefing. Industrial Energy Users-Ohio and Ohio Consumers’ Counsel shall proceed as the appellants/cross-appellees and all other parties shall proceed as appellee or appellees/cross-appellants. The appellants/cross-appellees shall file their first brief within 40 days of the date of this entry and the case shall otherwise proceed in accordance with S.Ct.Prac.R. 16.05.
Pfeifer and O’Neill, JJ., would deny the motion to dismiss.